[Cite as McGue v. Ohio Dept. of Transp., 2010-Ohio-4025.]

                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




JOHN S. MCGUE

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2009-06931-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)      Plaintiff, John S. McGue, filed this action against defendant,
Department of Transportation (ODOT), alleging his 2005 Acura TSX was damaged as a
proximate cause of negligence on the part of ODOT in maintaining a roadway
construction area on US Route 33 on July 17, 2009. Plaintiff requested damages in the
amount of $133.32, the cost of automotive repair he incurred.
        {¶ 2} 2)      Defendant filed an investigation report requesting plaintiff’s claim be
dismissed, advising that the claim was paid and settled by ODOT contractor, The Shelly
Company. On September 10, 2009, The Shelly Company paid $197.91 to plaintiff as a
full and final release of the claim against defendant. Plaintiff also executed a “Release
of All Claims” document (copy submitted).
                                      CONCLUSIONS OF LAW
        {¶ 3} 1)      R.C. 2743.02(D) in pertinent part states: “Recoveries against the
state shall be reduced by the aggregate of insurance proceeds, disability award, or
other collateral recovery received by the claimant.” Upon review, the court finds that the
money received by plaintiff is a recovery from a collateral source.




                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




JOHN S. MCGUE

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

Case No. 2009-06931-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED
with prejudice. The court shall absorb the court costs for this claim in excess of the
filing fee.




                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:
John S. McGue                   Jolene M. Molitoris, Director
7682 Worsley Place              Department of Transportation
Dublin, Ohio 43017              1980 West Broad Street
                                Columbus, Ohio 43223
RDK/laa
4/21
Filed 4/28/10
Sent to S.C. reporter 8/26/10